Name: Decision of the EEA Joint Committee No 66/1999 of 28Ã May 1999 amending AnnexÃ II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  building and public works;  civil law;  construction and town planning;  marketing;  consumption
 Date Published: 2000-11-09

 Avis juridique important|22000D1109(21)Decision of the EEA Joint Committee No 66/1999 of 28 May 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 284 , 09/11/2000 P. 0051 - 0052Decision of the EEA Joint CommitteeNo 66/1999of 28 May 1999amending Annex II (technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 52/1999 of the EEA Joint Committee of 30 April 1999(1).(2) Commission Decision 98/598/EC of 9 October 1998 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards aggregates(2) is to be incorporated into the Agreement.(3) Commission Decision 98/599/EC of 12 October 1998 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards liquid applied roof-waterproofing kits(3) is to be incorporated into the Agreement.(4) Commission Decision 98/600/EC of 12 October 1998 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards self-supporting translucent roof kits (except glass-based kits)(4) is to be incorporated into the Agreement.(5) Commission Decision 98/601/EC of 13 October 1998 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards road construction products(5) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indents shall be added in point 1 (Council Directive 89/106/EEC) in Chapter XXI of Annex II to the Agreement:"- 398 D 0598: Commission Decision 98/598/EC of 9 October 1998 (OJ L 287, 24.10.1998, p. 25),- 398 D 0599: Commission Decision 98/599/EC of 12 October 1998 (OJ L 287, 24.10.1998, p. 30),- 398 D 0600: Commission Decision 98/600/EC of 12 October 1998 (OJ L 287, 24.10.1998, p. 35),- 398 D 0601: Commission Decision 98/601/EC of 13 October 1998 (OJ L 287, 24.10.1998, p. 41)."Article 2The texts of Decision 98/598/EC, 98/599/EC, 98/600/EC and 98/601/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 29 May 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 28 May 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) See page 10 of this Official Journal.(2) OJ L 287, 24.10.1998, p. 25.(3) OJ L 287, 24.10.1998, p. 30.(4) OJ L 287, 24.10.1998, p. 35.(5) OJ L 287, 24.10.1998, p. 41.